PER CURIAM.
Richard Daniels appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We address only Daniels’ allegation that there is a discrepancy between the oral pronouncement of sentence in case number 90-13656 and the written sentence entered in that case. Specifically, Daniels asserts that the written sentencing document reflects a habitual offender sentence which was not orally pronounced. We must reverse and remand on this issue because the trial court did not address this claim. The trial court’s order is affirmed in all other respects.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and FULMER and GREEN, JJ., Concur.